Detailed Office Action

Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Acknowledgement is hereby made of receipt and entry of the communication filed 12 November, 2020. Claims 1 and 4-20 are pending in the instant application. Claims 18-20 stand withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.

37 C.F.R. § 1.98
	The information disclosure statements filed 12 November, 2020, 02 December, 2020, 11 December, 2020, and 05 January, 2021, have been placed in the application file and the information referred to therein has been considered.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The previous rejection of claim 6 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention, is hereby withdrawn in response to Applicant’s argument.

35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 
A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

	The previous rejection of claims 1-6, 9, and 10 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Molomut et al. (1965), is hereby withdrawn in response to Applicant’s amendment and arguments, and the declaration provided by Dr. Lang under 37 C.F.R. § 1.132.

35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The previous rejection of claim 11 under 35 U.S.C. § 103 as being unpatentable over Molomut et al. (1965) in view of Flatz et al. (2006), is hereby withdrawn in response to Applicant’s amendment and arguments, and the declaration provided by Dr. Lang under 37 C.F.R. § 1.132. 

The previous rejection of claim 12 under 35 U.S.C. § 103 as being unpatentable over Molomut et al. (1965) in view of Ciurea et al. (1999), is hereby withdrawn in response to Applicant’s amendment and arguments, and the declaration provided by Dr. Lang under 37 C.F.R. § 1.132.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Amended claims 1 and 4-17 stand rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
The guidelines for determining if patent claims comply with the written description requirement of 35 U.S.C. § 112, first paragraph, include the following: 1) Determining the full claim breadth. 2)	Comparing the claim breadth with the scope of support provided by the disclosure. 3) Determining if one skilled in the art would recognize at the time of filing that applicants were in possession of the claimed invention. The following factors should be considered in making such an assessment: a) Actual reduction to practice. b) Disclosure of structural characteristics (through drawings or chemical formulas). c) Disclosure of relevant identifying characteristics including a complete or partial structure, physical or chemical properties, and functional characteristics coupled with a known or disclosed structural/functional correlation. d) Method of making the claimed invention. e) The level of skill and knowledge in the art. f) 
	The amended claims are directed toward a method of treating and/or preventing a tumor comprising administering a composition comprising an arenavirus capable of inducing tumor regression by activating an innate immune response involving the production of interferon-α (IFN-α). As previously set forth, the broadest claim breadth encompasses a large and diverse family of viruses that are genotypically and phenotypically distinct (Koma et al., 2013; see Table 1).

    PNG
    media_image1.png
    749
    975
    media_image1.png
    Greyscale
Moreover, the claims also encompass various mutants of any given arenavirus (see claims 6, 7, and 12). However, the disclosure fails a priori which virus and isolate will be effective at promoting tumor regression.
	Accordingly when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude that Applicants were not in possession of a sufficient number of working embodiments to support the desired claim breadth.
	Applicant traverses and submits the written description requirement does not require the skilled artisan to predict a priori which virus will be effective at promoting tumor regression. The issue is whether one skilled in the art would conclude applicants were in possession of the claimed invention. It was asserted that viral replication leads to innate immune activation thereby producing increased IFN-α levels which leads to tumor control. Applicant’s arguments have been carefully considered but are not deemed to be persuasive.
	The response failed to proffer any data or publications addressing the aforementioned concerns. The claims are broadly directed toward a large genus of genotypically and phenotypically distinct arenaviruses with different abilities to activate IFN-α expression. As Dr. Lang noted in the declaration filed 12 November, 2020, arenaviruses display different abilities to activate IFN-α. The closely related arenaviruses LCMV-MP and LCMV-WE induce different types of immune responses. It was suggested by Dr. Lang that one skilled in the art cannot reasonably predict a priori the anti-tumor phenotype of any given arenavirus. Moreover, the claims 

Scope of Enablement
Amended claims 1 and 4-17 stand rejected under 35 U.S.C. § 112(a), because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The claims are broadly directed toward a method of treating and/or preventing a tumor comprising administering a composition comprising an arenavirus that is capable of inhibiting tumor growth by inducing an innate immune response.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The disclosure fails to provide adequate guidance pertaining to the genotypic/phenotypic properties of the arenavirus of interest. The arenaviruses comprise a large family of viruses (see Table 1, below, from Koma et al., 2013) that display considerable genotypic/phenotypic heterogeneity (Oldenburg et al., 2007; Zapata et al., 2013; Koma et al., 2013). Moreover, the disclosure fails to teach which properties are required for an effective anti-tumor agent.
2)	Many new world arenaviruses are actually pathogenic in humans. For example, Lassa virus and Junin virus are responsible for the Lassa and Argentine haemorrhagic fever. Their replication in host tissues leads to an immune response that may cause severe tissue damage and disease symptoms. Thus, it is not readily manifest how they would be suitable for cancer therapy.
3)	The disclosure fails to provide adequate guidance pertaining to the ability of any given arenavirus to replicate in the cancer tissue of choice and to induce and anti-tumor immune response. A limited number of examples were provided involving LCMV strain WE or JUNV strain Candid #1. However, the ability of other OW and NW arenaviruses to induce a meaningful anti-tumor immune response was not addressed.

5)	The development of anti-tumor agents can be challenging. Getting arenaviruses to replicate in neoplastic cells and induce innate immunity and tumor-specific immune activation has been problematic. Moreover, it has been well-documented that some arenaviruses induce immunosuppression in patients (Koma et al., 2013). Concerning NW arenaviruses, there have only been a limited number of clinical studies that address the innate immune response in humans. Additionally, arenaviruses have developed several strategies to evade host innate immune responses. Thus, it is not readily manifest which arenaviruses may prove useful as anti-tumor reagents.
6)	The disclosure provides a limited number of working embodiments. In particular, the LCMV strain WE or JUNV strain Candid #1 was administered to various murine tumors in a limited setting wherein tumor regression was observed. However, the disclosure fails to demonstrate the claimed arenaviruses were capable of treating or preventing tumor formation in a clinical setting.
	Accordingly when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude that undue experimentation would be required to practice the claimed invention.
 	Applicant traverses and submits the specification clearly provides adequate support for the claim breadth sought. In particular it was noted that both arenaviruses LCMV-WE and Junin Candid #1 increase IFN-α expression which leads to tumor regression. It was further argued that inoperable embodiments are 
	Contrary to Applicant’s assertion, the claim breadth is directly relevant to the claimed invention. The large genus of genotypically and phenotypically distinct arenaviruses precludes the skilled artisan from ascertaining the properties of any given arenavirus. As Dr. Lang noted in the declaration filed 12 November, 2020, arenaviruses display different abilities to activate IFN-α. The closely related arenaviruses LCMV-MP and LCMV-WE induce different types of immune responses. It was suggested by Dr. Lang that one skilled in the art cannot reasonably predict a priori the anti-tumor phenotype of any given arenavirus. Moreover, the disclosure fails to provide adequate guidance pertaining to the molecular determinants modulating the desired phenotype of any given arenavirus. Perusal of the disclosure provided two limited working embodiments involving the arenaviruses LCMV-WE and Junin Candid #1 and a murine carcinoma model. No other arenaviruses were disclosed. The treatment or prevention of tumors from other species, such as humans, was not disclosed. The treatment or prevention of different types of tumors (other than the limited examples provided) were not disclosed. There was no further discussion about the specificity and ability of any given arenavirus to target and inhibit tumor progression. In order to treat or prevent tumor progression, particularly in a human subject, the skilled artisan would require a specific and well-characterized reagent. However, the skilled artisan has merely been extended an invitation to further undue experimentation to 

Action Is Final
Applicant’s amendment necessitated any and all new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

 or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               12 February, 2021